

116 HR 1474 IH: Strengthening Elections Through Intelligence Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1474IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. Spanberger introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo require the Director of National Intelligence to submit a pre-election threat assessment prior
			 to each regularly scheduled general election for Federal office, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Elections Through Intelligence Act. 2.Pre-election threat assessments (a)Submission of assessment by DNINot later than 180 days before the date of each regularly scheduled general election for Federal office, the Director of National Intelligence shall submit an assessment of the full scope of threats to election infrastructure, including cybersecurity threats posed by state actors and terrorist groups, and recommendations to address or mitigate the threats, as developed by the Secretary and Chairman, to—
 (1)the chief State election official of each State; (2)the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate; and
 (3)any other appropriate congressional committees. (b)Updates to initial assessmentsIf, at any time after submitting an assessment with respect to an election under subsection (a), the Director of National Intelligence determines that the assessment should be updated to reflect new information regarding the threats involved, the Director shall submit a revised assessment under such subsection.
 (c)DefinitionsIn this section, the following definitions apply: (1)The term Chairman means the chair of the Election Assistance Commission.
 (2)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.
 (3)The term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency.
 (4)The term Secretary means the Secretary of Homeland Security. (5)The term State has the meaning given such term in section 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141).
 (d)Effective dateThis Act shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding regularly scheduled general election for Federal office.
			